Citation Nr: 1112504	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hearing loss.   

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for Guillain-Barre Syndrome (GBS) due to chemical exposure and/or to service-connected diabetes mellitus, type 2 (diabetes).  

5.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathies (CIDP) due to chemical exposure and/or to service-connected diabetes.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs

WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2006 by the Portland, Oregon Regional Office (RO) of the Department of Veterans Affairs (VA).

The issues regarding service connection for GBS and CIDP are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has conceded that the Veteran was exposed to herbicides during his active service.  

2.  The Veteran's diagnosed coronary artery disease is presumed related to his service.  

3.  The Veteran's hearing loss is not related to service.  

4.  The Veteran's tinnitus is not related to service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular system disability, namely coronary artery disease, are met.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2010).

2.  A hearing loss disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claims decided in this decision have been properly developed for appellate purposes.  The Board will then address the merits of the claims, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claims, and whether the claims have been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided the Veteran with VCAA notification in February and March 2006 letters.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, the Veteran was informed of the elements of his claims, and of the evidence necessary to substantiate the claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was advised of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claims.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And the Veteran was provided with complete VCAA notification prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  VA obtained medical records relevant to this appeal.  And the Veteran underwent VA medical examination for his claims.           

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claims here.

II.  The Merits of the Claims for Service Connection

The Veteran claims service connection for a heart disorder, hearing loss, and tinnitus.  The RO denied the Veteran's claims in the June 2006 rating decision on appeal.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.303(a) (2010).

Service connection may be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2010).  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for disease that is diagnosed after discharge from active service, when the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board will address the Veteran's claims separately below.  

	Heart Disorder 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective August 31, 2010, VA amended the regulatory provisions governing service connection on a presumptive basis due to exposure to herbicides.  Specifically, the final rule amends 38 C.F.R. § 3.309(e) by adding, among other disabilities, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  See 75 Fed. Reg. 53,202-53,216, 53,205 (Aug. 31, 2010).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Veteran's medical records, including a January 2008 VA examination report, reveal that he has been diagnosed as having a history of "extensive cardiovascular problems" including "longstanding coronary artery disease with extensive bypass and stenting" and an aortic valve disorder.  Thus, the Veteran's heart disease has clearly become manifest to a degree of 10 percent or more since service.  See 38 C.F.R. § 4.104, DCs 7005, 7017.  

Furthermore, VA has conceded that the Veteran had been exposed to herbicides, including Agent Orange, during his active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  In a June 2008 rating decision of record, in which the Veteran is service connected for diabetes, the RO concedes that the Veteran was likely exposed to herbicides while working in the United States.  Specifically, the decision accepted as likely true the Veteran's contention - based on documentary evidence submitted by him into the record - that service members such as the Veteran who worked at the Little Rock, Arkansas Air Force Base in the early 1960s were exposed to herbicides manufactured at a nearby plant.  The Board will not contest this finding by the RO.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.        

The Veteran has been diagnosed as having coronary artery disease which manifests to a degree of 10 percent or more.  The record indicates that he was exposed to herbicides during service.  As such, service connection for a cardiovascular system disability, diagnosed as coronary artery disease, is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).

      Hearing Loss and Tinnitus

In assessing VA service connection claims for hearing loss, the Board must first determine whether the Veteran has a hearing disability under VA regulations.  Hearing disabilities are determined for VA purposes using criteria provided under 38 C.F.R. § 3.385.  Thereunder, a hearing disability will be determined where any of the following threshold measures has been found: where the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; where the auditory threshold for at least three of the frequencies is 26 decibels or greater; or where speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In this matter, the record demonstrates that the Veteran has current hearing loss and tinnitus disorders.  An April 2006 VA audiology examination report of record indicates auditory thresholds higher than 26 decibels from 1000 to 4000 Hertz in the right ear, and a threshold higher than 26 decibels at 4000 Hertz in the left ear.  The exam indicated a speech recognition score under 94 percent in the right ear as well.  38 C.F.R. § 3.385.  This report also notes a diagnosis of tinnitus.  Moreover, the Board finds credible the Veteran's assertions that he experienced acoustic trauma during service while working as a fireman along a flight line.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent to establish the presence of observable symptomatology).  The objective evidence of record supports this assertion as the record shows that the Veteran served with the U.S. Air Force on an air force base at a time of war.  

However, the Board finds the preponderance of the evidence against the Veteran's claims for service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the evidence indicates that the Veteran's current disorders do not relate to his in-service acoustic trauma.  The evidence indicates that he did not experience a chronic hearing-related disorder as a result of noises he may have been exposed to during service.  

In particular, the Board notes that the Veteran's entrance report of medical examination is negative for a hearing disorder, as are his service treatment records, and his discharge report of medical examination.  The earliest medical evidence of record of a hearing disorder is found in VA treatment records dated in the mid 2000s, approximately 40 years after his discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  

Moreover, the Board notes that there is no medical evidence of record of a nexus between service and the current hearing disorders.  Rather, the only medical professionals to comment on the record about the Veteran's claims offered evidence that is adverse to the claims.  In the April 2006 VA report, the examiner stated that the Veteran's hearing loss and tinnitus were not caused by his service.  In support, the examiner noted that the service treatment records were negative for any relevant diagnosis or treatment, and that the Veteran reported that he did not experience symptoms of his disorders until after discharge from service.  In a separate VA report, dated in May 2006, a VA examiner indicated review of the Veteran's ears to determine whether he had an additional aural disability beyond hearing loss or tinnitus.  The examiner indicated that asymmetry in the Veteran's hearing loss prompted the additional inquiry.  The examiner noted that the Veteran indicated that "[w]hen he left the military he was not aware of any hearing loss and was not aware of any tinnitus.  It was not until some years later that he became aware that he had some hearing loss[.]"  This examiner noted the Veteran's post-military employment in a plywood mill, and in construction engineering.  Ultimately, the examiner concluded that the evidence did not indicate an additional disability, and that the Veteran's hearing loss and tinnitus were unrelated to service.  The examiner attributed the Veteran's disorders to "his years of noise exposure as a construction engineer and his other hobbies that he had during that time and also the time he worked in the plywood mill."  See Kightly v. Brown, 6 Vet. App. 200 (1994) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

The only evidence of record in support of the Veteran's claims to service connection is offered by the Veteran and by his spouse.  During his December 2010 hearing before the Board, the Veteran indicated that he had hearing loss and tinnitus during and after service.  Moreover, the Veteran's spouse indicated that she noticed that the Veteran's hearing had worsened after discharge from service compared with his hearing prior to service.  

The Board again notes that lay testimony is competent to establish the presence of observable symptomatology.  Such evidence "may provide sufficient support for a claim of service connection."  See Layno, supra.  The Board therefore finds the lay statements to be of probative value with regard to symptoms related to hearing loss or ringing in the ears - i.e., observable symptoms - during, after, and since service.  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As such, the lay statements regarding the cause of the hearing disorders are of limited probative value.  The cause of the Veteran's disorders is an issue of etiology about which the Veteran and his spouse, as laypersons, are not competent to testify.  The Board therefore finds the medical opinions of record to be of more probative value.  

Moreover, the Board notes inconsistency in the record with regard to the issue of onset of the hearing-related disorders.  In December 2010, the Veteran indicates onset of both disorders during service, and a continuity of symptomatology of both disorders since service.  See 38 C.F.R. § 3.303(b).  But he indicated to the April 2006 examiner that his tinnitus had an onset about 6 years earlier.  He indicated to the May 2006 examiner that each disorder began "some years" after service.  And as indicated, the earliest evidence of record that the Veteran sought medical treatment for his disorders is the mid 2000s, many years following service.  See Maxson, supra.  Based on these inconsistencies, the Board finds the Veteran's recent statements regarding the issue of continuity of symptomatology - or onset - to be of limited probative value.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements).      

In sum, the record shows that the Veteran entered service with no hearing disorder, and was discharged from service with no hearing disorder.  The record is devoid of evidence of medical treatment for a hearing-related disorder between the Veteran's discharge in 1965 and the mid 2000s.  The record shows that the Veteran began experiencing symptoms related to his hearing disorders at least several years following discharge from service.  The record shows that the Veteran worked for many years following service in the timber and construction industries.  The only medical professionals to comment on the issue of medical nexus offer evidence that is contrary to the Veteran's claim to medical nexus.  And the record contains inconsistent statements from the Veteran with regard to the issue of onset of his disorders.  Based on this evidence, the Board finds that the evidence preponderates against the Veteran's claims to service connection for hearing loss and tinnitus.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, the evidence must preponderate against the claim).  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b).  

ORDER

1.  Entitlement to service connection for coronary artery disease is granted.  

2.  Entitlement to service connection for hearing loss is denied.     

3.  Entitlement to service connection for tinnitus is denied.    


REMAND

The Veteran claims service connection for GBS and CIDP.  The record is not clear whether the Veteran currently has GBS or CIDP and, if he does have these disorders, whether either or both relates to service.  As such, the Board finds additional medical inquiry warranted here.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist to determine the etiology, nature, and severity of any GBS or CIDP disorders.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The Veteran's complaints should be recorded in full.

2.  If the examiner finds current GBS or CIDP disorders, the examiner should then provide two opinions.  First, is it at least as likely as not (probability of 50 percent or greater) that either disorder relates to service (to include conceded herbicide exposure).  See 38 C.F.R. § 3.303.  Second, is it at least as likely as not that the disorder relates to the Veteran's service-connected diabetes.  See 38 C.F.R. § 3.310.  Any conclusion reached should be supported by a rationale.

3.  The RO should then readjudicate the issues on appeal.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


